Citation Nr: 1012773	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  05-19 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right ear 
disability, to include chronic otitis media, residuals of 
suppurative otitis media, and hearing loss.  

2.  Entitlement to service connection for tinnitus of the 
right ear.  



REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran had active service from November 1943 to 
December 1945.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
that denied entitlement to the benefits sought on appeal.  

The Board issued a decision in this case in November 2007 
that denied both of the claims listed above.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court) which, in August 2009, 
issued a Memorandum Decision that set aside the Board's 
decision and remanded the case for further proceedings.  The 
reasons for the Court's action will be discussed below.  

The Board notes that, in April 2006, the Veteran testified 
at a hearing before a Veterans Law Judge who is no longer 
employed at the Board.  The law requires that the judge who 
conducts a hearing on an appeal participate in any decision 
on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 
38 C.F.R. § 20.707 (2009).  Accordingly, the Board wrote the 
Veteran in November 2009 to offer him another Board hearing.  
The Veteran responded that he did to want to appear at an 
additional hearing before a Veterans Law Judge.  Therefore, 
the Board will proceed with consideration of the Veteran's 
appeal, based on the evidence of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The Veteran sustained an injury to his right ear during 
service.  

2.  The medical evidence shows that the Veteran now has 
bilateral sensorineural hearing loss and tinnitus that are 
not related to the in-service injury. 


CONCLUSIONS OF LAW

1.  The criteria are not met for service connection for a 
right ear disability, to include chronic otitis media, 
residuals of suppurative otitis media, and hearing loss.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2009).  

2.  The criteria are not met for service connection for 
tinnitus of the right ear.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural history 

In an October 1946 rating decision, the RO denied service 
connection for chronic otitis media, residuals of 
suppurative otitis media, hearing loss, and tinnitus.  A 
Board decision in January 1948 essentially affirmed that 
denial.  

In March 2003, the Veteran sought to reopen his claim for a 
right ear condition with hearing loss.  Rating decisions in 
July 2003 and August 2004 found that new and material 
evidence had not been presented to reopen the Veteran's 
claims; the Veteran appealed.  In March 2007, the Board 
issued a decision that reopened the Veteran's claims for 
service connection for chronic otitis media, residuals of 
suppurative otitis media, to include perforated eardrum and 
hearing loss, right ear, and for tinnitus.  The Board 
remanded the case to obtain a medical opinion and for the RO 
to readjudicate the claims on the merits.  

The requested medical opinion was obtained, and, in a 
November 2007 decision, the Board denied the Veteran's 
service connection claims.  The Veteran appealed that 
decision to the Court which, in an August 2009 Memorandum 
Decision, set aside the Board's decision and remanded the 
case for further action, as set forth below.  

Duties to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application 
for benefits, it must notify the claimant of (1) the 
information and evidence not of record that is necessary to 
substantiate a claim, (2) which information and evidence VA 
will obtain, and (3) which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159 (2009); see also 73 Fed. Reg. 
23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 
(May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

After careful review of the claims file, the Board finds 
that the letters dated in March 2003, May 2003, and May 2004 
fully satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these letters advised the Veteran what information and 
evidence was needed to substantiate the claims decided 
herein.  These letters also requested that the Veteran 
provide enough information for the RO to request records 
from any sources of information and evidence identified by 
the Veteran, as well as what information and evidence would 
be obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  A letter from the RO in 
April 2007 provided this notice to the Veteran.  

The Board recognizes that full and complete VCAA notice was 
not provided until after the initial unfavorable AOJ 
decision.  However, the Federal Circuit Court and Veterans 
Claims Court have since further clarified that the VA can 
provide additional necessary notice subsequent to the 
initial AOJ adjudication, and then go back and readjudicate 
the claim, such that the essential fairness of the 
adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is 
provided prior to the SOC or SSOC).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication.  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  
Here, after the April 2007 notice was provided to the 
Veteran, the claim was readjudicated in a June 2007 SSOC.

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Indeed, in its 
Memorandum Decision, the Court did not identify any errors 
in notice.

The Board finds that VA has also fulfilled its duty to 
assist the Veteran in making reasonable efforts to identify 
and obtain relevant records in support of the Veteran's 
claims and providing a VA examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2009).  In 
this regard, private and VA treatment records and the 
Veteran's complete service treatment records are associated 
with the claims folder.  

A VA opinion with respect to the issues on appeal was 
obtained in a May 2007 VA compensation examination.  38 
C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA opinion obtained in this case is more than 
adequate, as it is predicated on a full reading of service 
treatment records, the private and VA medical records, lay 
statements of records, and the Veteran's personal 
statements/history.  It considers all of the pertinent 
evidence of record, to include available service treatment 
records, the report of an October 1946 VA examination, and 
the Veteran's personal history, and provides a complete 
rationale for the opinion stated, relying on and citing to 
the records reviewed.  See Nieves- Rodriguez v. Peake, 22 
Vet. App. 295 (2008) (the probative value of a medical 
opinion comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed).  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) 
(2009).  

The Board notes that the Court indicated that the Board 
should provide a medical examination to address a continuity 
of symptomatology theory, "if necessary."  As will be 
discussed more fully below, the Board finds that an 
additional medical opinion is not needed.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Appellant 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the 
VCAA and the implementing regulations and the record is 
ready for appellate review.   

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In addressing the Veteran's allegations on appeal, the 
Court's decision found unpersuasive the allegation that the 
Board had failed to address presumptive service connection.  
The regulations provide that, when one of certain enumerated 
diseases becomes manifest to a degree of 10 percent within 
1 year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

The Court noted that, although a VA compensation examination 
was conducted within one year after the Veteran's separation 
from service, none of the diagnosed conditions is listed 
among the diseases eligible for presumptive service 
connection.  The Court stated that, therefore, presumptive 
service connection is inapplicable to the claims on appeal.  
Under the doctrine "law of the case," the Court's finding in 
this regard is final, and the Board will not address it 
further.  See Browder v. Brown, 5 Vet. App. 268, 270 (1993); 
see also In re Sanford Fork & Tool Co., 160 U.S. 247, 
255-56, 16 S.Ct. 291, 293, 40 L.Ed. 414 (1895).  

However, the Court observed that the Board's November 2007 
decision had found that "the veteran has not submitted a 
competent medical opinion which relates his right ear 
disability and tinnitus to active service."  But the Court 
stated that the medical nexus that the Board found lacking 
could be shown in a number of ways, including (1) direct 
service connection, citing Duenas v. Principi, 18 Vet. App. 
512 (2004), (2) chronicity, citing Rose v. West, 11 Vet. 
App. 169 (1998), and (3) continuity of symptomatology, 
citing Savage v. Gober, 10 Vet. App. 488 (1997).  The Court 
noted that, because the Veteran identified an in-service 
incident that the Board did not appear to dispute, because 
he received diagnoses of conditions shortly after service 
identical to the conditions for which he presently seeks 
service connection, and because the Board found evidence of 
a current disability, the Board had erred in failing to 
consider and, if necessary, provide a medical examination to 
address a continuity of symptomatology theory.  

The Veteran's service treatment records are silent for any 
mention of the incident claimed by the Veteran, in which he 
states that he sustained a perforated right eardrum while 
swimming during service.  Nor do they reflect any complaints 
regarding his right ear, including hearing loss or tinnitus.  
The report of the Veteran's separation examination indicates 
that examination of the ears was normal, and hearing to 
whispered voice was recorded as 15/15, which is considered 
to be normal.  

On VA examination in October 1946, it was noted that there 
was a "healed perforation of the right eardrum with moderate 
otosclerosis - drum retracted, left - hearing 15/20 
bilateral."  A diagnosis of moderate hearing loss and 
tinnitus was rendered.  

In May 2004, the Veteran submitted statements from family 
members who recalled that he had a perforated eardrum in 
service and that his ear was treated with a blue medicine.  

A VA compensation examination was conducted in May 2007.  
The examiner reviewed the entire claims file, including VA 
clinic records dated from 2002, and discussed relevant 
portions of the evidence, to include the Veteran's personal 
statements/history, in some detail.  The examiner noted that 
all of the audiological examinations in recent years showed 
moderate to severe bilateral sensorineural hearing loss, but 
that there was no evidence of any right ear conductive 
hearing loss - the type of hearing loss that would be 
expected as a residual of a perforated eardrum.  The post-
service clinic records do not reflect any clinical findings 
of or treatment for otitis media or for residuals of 
previous otitis media.  The examiner indicated that the blue 
medicine reported by the Veteran and his family members as a 
treatment for his ear problem during service was likely 
Gentian violet, a non-prescription remedy that has been used 
for many years as an antibacterial/antifungal agent.  The 
May 2007 VA examiner concluded that, although the Veteran 
then had a healed perforation of his right eardrum, there 
were no current sequelae or residuals of that perforation, 
and it was less than 50 percent likely that his current 
hearing loss "and disabilities" are related to the injury 
during service.  Put another way, as the Veteran suffered 
from sensorineural hearing loss as opposed to conductive 
hearing and there was no evidence of residuals of the 
perforation, there was no evidentiary basis to link the 
Veteran's hearing loss and/or tinnitus (other disabilities) 
to his active service, to include his right ear injury.

The Board finds that the May 2007 examination report is 
adequate.  It is based on a thorough review of all of the 
available lay and medical evidence, and it includes a 
medical opinion that addresses all aspects of the claim that 
were identified by the Court in its Memorandum Decision.  
Further, the opinion is supported by adequate rationale.  No 
additional medical evidence or opinion is needed.  VA's duty 
to assist the Veteran is satisfied.  

Although the service treatment records are silent for any 
right eardrum perforation during service, the Board concedes 
that the claimed injury occurred, based on the reports of 
the Veteran and his family members, and the findings noted 
on the report of the 1946 VA compensation examination.  

The Board will address the three avenues for service 
connection cited in the Court's decision - direct service 
connection, chronicity, and continuity of symptomatology.  

First, in regard to direct service connection, the Board 
notes that the case cited by the Court, Duenas, supra, 
appears to stand for the proposition that service connection 
requires (1) a medical diagnosis of a current disability, 
(2) medical evidence of incurrence or aggravation of a 
disease or injury in service, and (3) medical evidence of a 
nexus between the in-service injury or disease and the 
current disability.  As noted above, the Board has conceded 
the occurrence of the claimed injury during service.  
Further, there is medical evidence that the Veteran 
currently has hearing loss, in this case, sensorineural 
hearing loss.  (In this regard, the Board notes that the 
record contains audiological data that appear to meet the 
criteria for hearing loss disability, as defined at 
38 C.F.R. § 3.385 (2009).)  However, the medical evidence 
shows that the current hearing loss disability is not 
related to the in-service injury; the May 2007 VA 
compensation examination report is the only medical evidence 
of record in this regard.  Therefore, the Board concludes 
that the criteria are not met for direct service connection 
on this basis.  

Turning next to chronicity, the Board observes that the case 
cited by the Court, Rose, supra, notes that service 
connection may also be awarded for a "chronic" condition 
when a chronic disease manifests itself and is identified as 
such in service, and the Veteran currently has the same 
condition, citing 38 C.F.R. § 3.303(b).  In this case, 
however, no relevant chronic disease was manifest during 
service nor was any chronic disease noted during service.  
Therefore, service connection on this basis is not 
applicable.  

Finally, the Board observes that the Court specifically 
remanded the case for consideration of "continuity of 
symptomatology" as a theory for service connection.  The 
case cited by the Court in this regard, Savage, supra, 
indicates that the requirement of a nexus to service may, 
alternately, be established by continuity of symptomatology. 

It is well established that a claimant is competent to 
provide lay testimony as to certain aspects of a disability.  
See Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 
Duenas, supra; Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (holding that an appellant was capable of providing 
lay testimony sufficient to "indicate" that his disability 
could be associated with service); Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995) (claimant competent to testify to 
visible injuries and pain); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (layperson may provide eye-witness 
account of medical symptoms).  In this case, the Board finds 
that the Veteran has provided competent evidence that he has 
experienced tinnitus and difficulty hearing since his 
separation from service. 

That finding does not end our analysis, however.  The Board 
must also consider all other evidence bearing on the issue.  
In this case, the May 2007 report of a VA examiner is also 
relevant as to a possible nexus between any current hearing 
loss or tinnitus and service.  As noted above, the medical 
evidence shows that the Veteran currently has sensorineural 
hearing loss that meets the criteria for hearing loss 
disability.  Moreover, the Board has conceded that the 
Veteran sustained a perforated right eardrum during service, 
satisfying the requirement for a disease or injury in 
service.  However, the VA examiner reviewed the entire 
evidentiary record and found that the Veteran does not now 
have conductive hearing loss, as would be expected following 
the in-service injury; rather, he has sensorineural hearing 
loss.  Recognition was given to the findings of the 1946 
examination.  However, considering the current evidence, 
which supported a diagnosis of sensorineural hearing loss 
versus conductive hearing loss, the examiner further opined 
that it is less likely than not that the current hearing 
loss or other disabilities (tinnitus) were related to the 
in-service injury.  The VA examiner's opinion constitutes 
affirmative evidence against a finding of a nexus between 
the Veteran's current hearing loss and service.  

While the Board recognizes that the Veteran is competent to 
provide his lay testimony as to his own observations, and 
although the Board finds that his statements and those of 
his family members in this regard are indeed credible, the 
Board also notes that there are two types of hearing loss, 
conductive and sensorineural.  Indeed, the Federal Circuit 
recently held that conductive hearing loss and sensorineural 
hearing loss are separate and distinct diseases/injuries.  
Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  The VA 
examiner also identified the distinguishing characteristics 
between these types of hearing loss.  Because medical 
evidence has shown that the type of hearing loss that the 
Veteran currently has is relevant to the question of nexus 
and in light of the complexities involved in distinguishing 
the two types, the Board finds that competent medical 
evidence is needed.  In this case, a medical opinion is of 
record in this regard and the examiner clearly determined 
that the Veteran's current sensorineural hearing loss (and 
other disabilities - tinnitus) was not related to the injury 
during service.  

Specifically because of the complexities involved in the 
above determination, the Board accords the VA examiner's 
opinion far more probative weight than it does to the lay 
evidence in this case provided by the Veteran and his family 
members.  


Considering all of the available evidence, the Board finds 
that the preponderance of that evidence weighs against a 
finding of a nexus between the Veteran's current right ear 
disabilities, including hearing loss and tinnitus, and the 
injury during service.  Lacking such a nexus, the criteria 
for service connection are not met. 

In summary, the evidence shows that the Veteran sustained an 
injury to his right ear during service and that he currently 
has hearing loss.  However, the greater weight of the 
competent, credible evidence shows that the Veteran's 
current right ear disabilities, including sensorineural 
hearing loss and tinnitus, are not related to the injury 
during service.  Therefore, the criteria for service 
connection are not met on any basis.  

For all the foregoing reasons, the claims for service 
connection for a right ear disability, to include chronic 
otitis media, residuals of suppurative otitis media, and 
hearing loss, and for tinnitus of the right ear must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Service connection for a right ear disability, to include 
chronic otitis media, residuals of suppurative otitis media, 
and hearing loss is denied.  

Service connection for tinnitus of the right ear is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


